Citation Nr: 1642625	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a right hand, wrist, and thumb disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


REMAND

The Veteran contends that he currently has a right hand, wrist, and thumb disability that is etiologically related to his service.  In May 2015, the Board remanded the Veteran's claim finding that an October 2015 VA examination was inadequate.  The VA examiner provided contradictory evidence, indicating that there was no diagnosed current disability, while noting x-ray evidence of mild osteoarthritis of multiple joints of the right hand, as well as evidence of an old healed fifth metacarpal bone fracture.  The examination report further indicated decreased range of motion of the right wrist.  The examiner did not address whether a pre-existing right hand, wrist or thumb disability was not aggravated beyond the natural progression of the disease or disability during service, to include causing the other noted arthritic changes as requested in an earlier May 2015 remand.  

In May 2016, the Board found another remand was required to clarify whether the Veteran had a currently diagnosed right hand, wrist, or thumb disability.  The Board also found it was necessary to determine whether the Veteran's disability pre-existed service, and if so, whether or not it was aggravated by that service.  If it did not pre-exist service, it was to be determined whether it was related to the Veteran's service.  The Board specifically instructed that the claims file be returned to the examiner who conducted the October 2015 examination and that the examiner opine as to whether any "currently or previously diagnosed right hand, wrist, or thumb disability" pre-existed the Veteran's service, and if so, to opine whether or not it was aggravated beyond the natural progression of the disease during service.  Complete rationales were to be given for all stated opinions.  

In a May 2016 addendum to the October 2015 VA examination, the examiner diagnosed history of right fifth metacarpal fracture and mild osteoarthritis of the right wrist.  The examiner opined that the currently diagnosed disabilities pre-existed service based on the January 1951 service entrance examination's notation of a right hand scar and an April 1951 service treatment record noting complaints of right hand pain related to a baseball injury prior to service.  The examiner further opined that the pre-existing disability was not aggravated beyond the natural progression of the disease or disability during service because the October 2015 VA examination showed no functional loss in the right wrist, hand or thumb.  

The Board finds this examination is inadequate.  The VA examiner did not address which diagnosed disability, the history of a right fifth metacarpal fracture or mild osteoarthritis of the right wrist, pre-existed the Veteran's service.  The rationale for the opinion is also inadequate for adjudication of the currently diagnosed mild osteoarthritis of the right wrist.  The examiner's conclusion that there was no aggravation of the diagnosed disabilities beyond the natural progression of the disabilities because there is no current functional loss is factually inaccurate; the Veteran's October 2015 VA examination report shows discernable limitation of right wrist motion.  As the October 2016 VA addendum does not comply with the Board's May 2015 remand directives, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  

Accordingly, the case is remanded for the following action:  

1.  The case must be provided to a VA examiner with the appropriate expertise, other than the VA examiner who conducted the October 2015 VA examination and provided the May 2016 addendum.  The examiner must review the evidence of record, to include the electronic claims file and the October 2015 VA examination and May 2016 addendum reports.  Following a review of the record, and with consideration of the Veteran's statements of having an injury during service, the examiner must state:

a) Does the Veteran have a current diagnosis of a right hand, wrist, or thumb disability as supported by both the clinical and x-ray findings?

b.) Did any currently or previously diagnosed the Veteran's right hand, wrist, or thumb disability right hand, wrist, or thumb disability, to include history of fifth metacarpal fracture and osteoarthritis of the right wrist, pre-exist his entry into service?  If so, the examiner must state upon the specific facts that support this finding for each diagnosed disability.

c.) If it is found that any currently or previously diagnosed the Veteran's right hand, wrist, or thumb disability right hand, wrist, or thumb disability, to include history of fifth metacarpal fracture and osteoarthritis of the right wrist, pre-existed his entry into service, was the pre-existing right hand, wrist, or thumb disability NOT aggravated beyond the natural progression of the disease or disability during service?  If the examiner finds that the pre-existing right hand, wrist, or thumb disability NOT aggravated beyond the natural progression of the disease or disability during service, the examiner must state upon the specific facts that support this finding for each diagnosed disorder.  

d.) If it is found that the Veteran's right hand, wrist, or thumb disability did not pre-exist his entry into service, the examiner must state whether any previously or currently diagnosed right hand, wrist, or thumb disability is related to the Veteran's service?  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  If another examination is required to obtain the requested opinions, it should be ordered.  

2.  After the directed development has been completed, the RO must review the examiner's report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

